Citation Nr: 1203829	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-29 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to a higher initial rating for right ankle sprain, evaluated as 10 percent disabling from May 22, 2007.

3.  Entitlement to a higher initial rating for residuals of a left knee laceration, evaluated as 10 percent disabling from May 22, 2007.

4.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) and a June 2009 rating decision by the Pittsburgh, Pennsylvania RO.  

A hearing on these matters was held before the undersigned Veterans Law Judge on October 19, 2011.  A copy of the hearing transcript has been associated with the file.

Prior to his October 2011 hearing, the Veteran communicated his intent to claim entitlement to service connection for tinnitus.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.

Also prior to the October 2011 hearing, the Veteran's representative indicated that a statement of the case may be due the Veteran on the issue of entitlement to an effective date earlier than May 22, 2007, for the award of service connection for left ear hearing loss, residuals of a left knee laceration, and chronic right ankle strain.  Upon review of the record, the Board does not find that a timely notice of disagreement has been filed with respect to an effective date such that a remand is required for issuance of a statement of the case.  The representative is free to take up the issue of the filing of a notice of disagreement with the agency of original jurisdiction (AOJ).  

In December 2011, additional evidence was submitted to the Board without a waiver of AOJ jurisdiction.  The evidence consists of a lengthy lay statement addressing the etiology of hearing loss and the level of severity of the Veteran's ankle and knee disorders, as well as his contention that he is entitled to a separate compensable rating for a left knee scar.  As the evidence submitted with respect to the claims decided below is the same as evidence previously submitted, the Board finds it is not inappropriate for the Board to proceed to decide the issues discussed in the decision below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Statements made in the December 2011 correspondence can be construed as a claim of service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  The matter is referred to the AOJ for appropriate disposition.

(The decision below addresses the application to reopen a claim of service connection for right ear hearing loss, as well as the underlying question of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss.  The claims of entitlement to higher initial ratings for residuals of a left knee laceration and right ankle strain are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A May 2006 rating decision denied entitlement to service connection for right ear hearing loss; the Veteran did not perfect an appeal.

2.  Evidence received since May 2006 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not establish a current right ear hearing impairment as defined by VA.

4.  Since the award of service connection, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  A May 2006 RO decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence added to the record since May 2006 is new and material; the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have a right ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2011).

3.  The criteria for an initial compensable disability rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for right ear hearing loss was denied by rating decision dated in May 2006, on the grounds that any hearing loss pre-existed his service and was not made worse as a result of his service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

A petition to reopen the claim was filed in May 2007.  Newly received evidence includes an April 2009 VA examination report, finding that the Veteran does have mild bilateral high frequency hearing loss that had its clinical onset during service. 

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains medical evidence that the Veteran has a mild right ear hearing loss with onset as a result of service.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened. 

Service Connection for Right Ear Hearing Loss

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of audiograms conducted during the Veteran's service reflects that he was exposed to noise during service.  On audiological evaluation in June 1992, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
10

Speech audiometry values were not available.

On audiological evaluation in February 2003, in connection with the Veteran's separation from active service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

No significant threshold shift was noted.  Speech audiometry values were not available.

Post-service medical evidence includes a November 1994 private audiological evaluation conducted in conjunction with an employment physical.  Although the results of the audiogram have not been interpreted, the accompanying note, states that the Veteran had normal hearing in the right ear.  

On VA examination in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The examiner found that the Veteran has a "moderately severe to moderate sensorineural hearing loss from 6000 to 8000 Hz" which had its clinical onset during service; however, such characterizations were not included on the audiogram and are not considered when evaluating whether there is a hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Objective test results conducted both during and after service demonstrate that the Veteran does not have right ear hearing impairment for VA purposes.  Id.  Thus, there is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of evidence that the Veteran currently has right ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for right ear hearing loss is not warranted. 

Increased Rating for Left Ear Hearing Loss

The Veteran asserts that his service-connected left ear hearing loss has been more disabling than initially rated.  He contends that a compensable rating is warranted. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349  (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). In view of the examination results detailed below, these provisions are not applicable at any point since the award of service connection. 

A review of the evidence of record reflects that the Veteran underwent VA audiological examination in April 2009.  The examination report reflects that the puretone threshold average was 39 for the left ear, and the Maryland CNC speech recognition score was 90 percent.  There was no pattern of exceptional hearing loss noted.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the left ear. (The Veteran's right ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.)  See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.383 (a non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non- service-connected ear meets the provisions of 38 C.F.R. § 3.385).  Applying the results to Table VII, a noncompensable disability rating is warranted for left ear hearing loss based on the April 2009 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is the only audiogram conducted during the claim period.  Thus, the Board finds that since May 22, 2007, the award of service connection, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than level II hearing impairment in the left ear.  Consequently, an initial compensable rating for left ear hearing loss is not warranted. 

The above determination is based upon consideration of applicable rating provisions.  Additionally, the April 2009 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 447.  The examiner noted that the Veteran had some difficulty hearing in groups and in the presence of background noise.  In most activities of daily living the Veteran had learned to "live with it."  There were no negative impacts on the Veteran's occupation.  Such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through a May 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

In Dingess, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for left ear hearing loss.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.   

The Veteran was provided a VA examination in connection with his claims, the report of which is also of record.  The examination report contains sufficient evidence by which to decide the claims.  The reports address the current level of severity of the Veteran's service-connected left ear hearing loss and whether the Veteran has a right ear hearing loss that had its onset as a result of service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence. 


ORDER

New and material evidence to reopen a claim of service connection for right ear hearing loss has been received; the claim is reopened.

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

During his October 2011 hearing, the Veteran asserted that his service-connected left knee and right ankle disabilities have increased in severity since his last examination.  Specifically, he alleges that his left knee buckles and gives way, which was not noted on VA examination in April 2009, and that his right ankle is so weak and unstable that it affects his activities of daily living.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).   Thus, new VA examinations of the Veteran's left knee and right ankle should be scheduled upon remand.  

The Veteran also testified that he has a painful scar as a result of his in-service left knee laceration.  This issue must be remanded so that any left knee scar can be evaluated as a possible residual disability of the laceration.  

The Veteran also stated that he was treated for his right ankle and left knee disabilities at the Erie (Pennsylvania) VA Medical Center in 2005.  Some 2005 records from that facility have been associated with the claims folder; however, they are all pertinent to mental health treatment and do not make any reference to any other concerns, including treatment for the left knee or right ankle.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, upon remand, the Erie VAMC should be contacted and any records of the Veteran's treatment for left knee or right ankle disorders should be provided for inclusion with the claims folder.  

In December 2011, the Veteran submitted a statement contending that he is unable to work as a result of his service-connected right ankle and left knee disorders.  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a total disability rating based on individual unemployability (TDIU) will be assigned should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Although the issue of entitlement to TDIU was addressed in the May 2006 rating decision, the Veteran submitted little evidence during the adjudication of that claim and did not indicate that TDIU was warranted as a result of his right ankle and left knee disorders.  Therefore, this aspect of the Veteran's claims for compensation benefits should be addressed on remand as part of the claims for higher initial ratings.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the remaining initial rating issues.  (As noted above, the Veteran is also service connected for left ear hearing loss, currently evaluated as noncompensably disabling.) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R.            § 3.159(b). 

In view of the contention that a TDIU is warranted, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to a TDIU.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits. The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Erie (Pennsylvania) VAMC and request that all records of the Veteran's treatment at that facility for left knee or right ankle disorders be provided for inclusion with the claims folder.  A specific request should be made for any such records dated in 2005.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left knee and right ankle disorders.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655).  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should also provide an opinion on whether the plantar flexion to 53 degrees as noted on April 2009 VA examination represents a disorder analogous to moderate or marked disability of the right ankle.

The examiner should address any scarring due to left knee laceration.  Measure the scar and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  Any functional losses caused by the scarring should be described in detail.  

The history taken by the examiner should include a detailed recitation of the Veteran's employment and education and vocational attainment.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected right ankle and left knee disabilities, as well as left ear hearing loss, combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so and explain why.  

4.  After the above has been completed, readjudicate the issues remaining on appeal, including the TDIU question, taking into consideration all evidence added to the file since the most recent VA adjudication.  Consideration should also be given to whether a separate compensable rating for left knee scarring is warranted.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


